Lundberg Stratton, J.,
concurring.
{¶ 47} I concur with the majority that the order appealed from is not a final, appealable order. However, I believe that the majority’s suggestion to the appellant, Cuyahoga County Department of Children and Family Services (“agency”), that it file a motion for a final order of disposition under R.C. 2151.415(A) may be inadequate given the trial court’s past failures to adhere to the statutory maximum two years of temporary custody.
{¶ 48} As the majority explained, R.C. 2151.415(A) lists six possible dispositional orders that a trial court may issue. Subsection (A)(4) provides for an order permanently terminating parental rights. The agency already moved for permanent custody under R.C. 2151.413. If the agency decides to move for an order under R.C. 2151.415(A)(4) and the court denies that motion and continues temporary custody, the agency still will not have a final disposition and will not be able to appeal. Consequently, what the majority suggests as the agency’s next step may place the agency in the same position it now finds itself.
{¶ 49} Ohio laws provide that children may remain in the temporary custody of the government for up to two years. See In re Murray (1990), 52 Ohio St.3d 155, 158, 556 N.E.2d 1169. In this case, the appellant has asked the trial court on more than one occasion to end temporary custody and to place the children in the agency’s permanent custody. Although a court is permitted to grant only two six-month extensions of temporary custody, the trial court has repeatedly continued temporary custody, allowing the children to remain in the system for more than two years. Given the history of the trial court’s actions in this case, it is likely that the court may deny another motion filed under R.C. 2151.415(A) and again continue temporary custody of the children. If other dispositions under *94R.C. 2151.415(A) are not appropriate, the agency may be forced to consider filing for extraordinary relief to compel the court to follow the law.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Joseph C. Young, Assistant Prosecuting Attorney, for appellant.
Vorys, Sater, Seymour & Pease, L.L.P., John J. Kulewicz, and Melissa J. Mitchell, for appellee Michelle Adams.
Repper, Pagan & Cook, Ltd., and Christopher J. Pagan, for appellee Lee Adams Sr.
Keating, Muething & Klekamp, P.P.L., and Charles M. Miller, for appellees Adams children.
Jodi M. Wallace, guardian ad litem for appellees Adams children.
Harvey E. Tessler, guardian ad litem for appellee Lee Adams Sr.